DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on 12/18/2020. As directed by the amendment: claim 1 has been cancelled and claims 2-5 have been added.  Thus, claims 2-5 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins et al. (US 2010/0114020 A1) in view of Rioux et al. (US 2005/0165288 A1) and Gifford et al. (US 2006/0229659 A1).
Regarding claim 2 Hawkins discloses (fig. 3) a device for treatment of an aortic valve having at least one cusp (see fig. 3 and [0027]-[0028]), the device comprising: 
an elongate member 32, with a distal end of the elongate member including a shock wave source having at least two electrode pairs (34, 36; see fig. 3 and [0028]), with the distal end of the elongate member being configured to fit within a concave portion of the cusp facing the aorta (see fig. 3).
The language “the distal end of the elongate member being configured to fit within a concave portion of the cusp facing the aorta” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Hawkins meets the structural limitations of the claim, and the distal end of the elongate member is capable of fitting within a concave portion of the cusp facing the aorta (as can be seen in fig. 3, the distal end of the elongate member is sized to fit within a concave portion of the cusp facing the aorta).
Hawkins is silent regarding the electrode pairs located along a side of the elongate member.
However Rioux, in the analogous art of ablating devices, teaches (fig. 4B) of an elongate element member 432 having an electrode pair (440, 460) configured such that the electrodes of the electrode pair are located along a side of the elongate member 432 (see fig. 4B and [0044]).
Therefore, the substitution of one known electrode arrangement (coaxial along the side of the elongate member as taught in Rioux) for another (coaxial as taught in Hawkins) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Rioux teaches that coaxial electrodes along a side of the elongate member is a suitable electrode arrangement and the substitution of the electrode arrangement as taught in Rioux would have yielded predictable results, namely, a device of Hawkins that would deliver a shockwave. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Hawkins as modified is silent regarding a catheter, the elongate member translatable within the catheter.
However Gifford, in the same filed of endeavor, teaches (fig. 20) of a device having an elongate member 80 and a catheter 84, wherein the elongate member 80 translatable within the catheter 84 (see fig. 21 and [0084]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hawkins as modified to have a catheter, the elongate member translatable within the catheter as taught by Gifford, for the purpose of having a guide catheter to assist in the placement accuracy of the elongate member (see Gifford [0084]).
Regarding claim 3, Hawkins as modified discloses the claimed invention substantially as claimed, as set forth above for claim 2. Hawkins further discloses (fig. 3) a flexible member 22 surrounds the shock wave source and is fillable with conductive liquid (see fig. 3, [0019], and [0028]).
Regarding claim 4, Hawkins as modified discloses the claimed invention substantially as claimed, as set forth above for claim 3. Hawkins further discloses (fig. 3) the flexible member 22 is an inflatable balloon (see [0028]).
Regarding claim 5, Hawkins as modified discloses the claimed invention substantially as claimed, as set forth above for claim 3. Hawkins further discloses (fig. 3) a high voltage pulsed power supply 30 connected the shockwave source (see [0028] and fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771